449 F.2d 1289
UNITED STATES of America, Plaintiff and Appellee,v.Eric Alan HEDGES, Defendant and Appellant.
No. 71-2025.
United States Court of Appeals, Ninth Circuit.
October 8, 1971.

Saltzman & Goldin, Hollywood, Cal., for defendant-appellant.
Robert L. Meyer, U. S. Atty., Eric A. Nobles, Chief, Crim. Div., D. Henry Thayer, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS and CHOY, Circuit Judges, and BATTIN,* District Judge.
PER CURIAM:


1
The judgment of conviction in this selective service case is affirmed.


2
The charge was that he failed to keep his local board advised of his address so that mail could reach him (here a notice of induction) while he traveled around with carnivals.


3
Whether he made a good faith effort to keep the board informed was a question of fact which has been decided against him on sufficient evidence.


4
Here the defendant testified. Lack of belief of a witness often permits some affirmative inferences. In our view, this is just such a case. Such inferences may have buttressed up other evidence.



Notes:


*
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation